DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. .
Examination Note
For clarity of record, Examiner notes the current claims match the original claims 1-11 and 40-44 of parent case 14/655,178.  The rejection below is thus substantially the same as the First action on the merits of 9/23/16 in the parent case, with an additional paragraph regarding a potential 112(b) issue with claim 4, which is taken from the Final rejection of 1/25/18 in the parent case.  
 	To expedite prosecution toward allowance, Examiner suggests rephrasing the claims using language similar to the allowed claims of the parent case.  For example, claiming a method will allow limitations to be placed on the context of use (controlling fibroblasts, controlling biological pathogens).  See the Advisory Action of 6/5/18 in the parent case for further suggestions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 recites a processor configured to create an electric field profile "to control a fibroblast characteristic...".  This merely describes an intended or desired effect and does not add any structural limitations on the device.  However, since Applicant appears to be relying on this phrasing is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See also MPEP 2173.05(g) regarding functional limitations.  
	Claims 2-5: Similar to claim 1 above, these claims merely describe further intended effects, and it is unclear what are the metes and bounds being placed on the device.
 Claim 4 recites creating an electric field profile to increase at least one of collagen and elastin.  Even if this is not considered merely an intended effect, this would be indefinite because it is not clear what are the metes and bounds placed on the electric field parameters.  First, there is no clear delineation from the specification between what parameters would or would not work for achieving this result.  Second, and more importantly, the pulsed electric field does not actually directly modify the collagen or elastin.  Collagen and elastin are protein components of the extracellular matrix, and it is well-established that the pulsed electric fields of Applicant do not affect the ECM (see specification, Paragraphs 94, 98; discussion in Final Action of 1/25/18 in parent case 14/655,178).  Applicant's specification notes that fibroblasts mediate collagen/elastin production (Paragraphs 4, 5, 7).  Thus, it appears that the increase in collagen/elastin observed in Example II of the specification is simply a direct/inherent result of controlling fibroblast proliferation (i.e. destroying fibroblast cells).  This presumption is also reflected in Applicant's own work: "This hypothesis is based on the assumption that pIRE prevents delayed myofibroblast apoptosis and reduces the number of fibroblasts in the wound, thus creating more room for the secreted collagen to organize normally" (Golberg, "Preventing Scars after Injury with Partial Irreversible Electroporation", 2016; see Page 1, right, bottom; previously cited on 9/23/16 in parent case 14/655,178, 8 pages).  For purposes of 
 	Claim 7 is missing a period.
	Claim 12: Similar to claim 1 above, the claim recites a processor configured to create an electric field profile "to control a biological pathogen concentration...".  This merely describes an intended or desired effect and does not add any structural limitations on the device.  However, since Applicant appears to be relying on this phrasing for patentability, this makes the claim indefinite since it is not clear what are the metes and bounds placed on the processor.
	Claim 13 only further recites that the device is operating in an antiseptic treatment process.  This merely describes a context of use and not a structural limitation.  It is unclear what are the metes and bounds being placed on the device.
Claim 16: It is unclear what are the metes and bounds of "long term" control.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5, 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 2-5, 13 only recite further intended effects or context of use which do not further limit the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Golberg ("In vivo non-thermal irreversible electroporation impact on rat liver galvanic apparent internal resistance", January 2011).
 	Regarding claim 1, Golberg discloses the same invention as claimed, including an electrode assembly configured to engage a skin tissue of a subject to deliver a series of electric field pulses to the skin tissue (Figure 1; device is capable of being applied to skin tissue), a user input configured to receive an operational instruction defining at least one of a pulse duration, frequency, number, and amplitude for the series of electric field pulses (Figure 2; Page 954, Section 2.3: Electroporation), and at least one processor configured to access the operational instruction received by the user input, create an electric field profile using the operational instruction, and control the electrode assembly using the electric field profile to deliver the series of electric field pulses (Page 954, Section 2.3: Electroporation).  As noted above, "to control a fibroblast characteristic..." is merely an intended is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
	Regarding claims 2-5, these claims merely describe intended effects which do not impart structural limitations on the device.
 	Regarding claims 6, 8-11, 14, Golberg discloses the same electrical field parameters (Page 954, Section 2.3: Electroporation).
	Regarding claim 7, 15, Golberg discloses the same non-thermal effects (title; abstract).
 	Regarding claim 12, Golberg discloses the same invention as claimed, as described above with respect to claim 1.  In addition, the electrode assembly is considered to be capable of being applied to wounded skin tissue, and as noted above, "to control a biological pathogen concentration..." is merely an intended effect which does not impart structural limitations on the device.  
Regarding claim 13, the claim only further recites that the device is operating in an antiseptic treatment process.  This merely describes a context of use and not a structural limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golberg ("In vivo non-thermal irreversible electroporation impact on rat liver galvanic apparent internal resistance", January 2011) in view of Palti (US 2011/0137229).
 	Regarding claims 1 and 12, assuming arguendo that controlling a fibroblast characteristic or controlling a biological pathogen concentration can somehow limit the devices of claims 1 and 12, then Golberg does not disclose these specific applications of irreversible electroporation.  However, Palti teaches controlling fibroblast proliferation within skin tissue using pulsed electric fields (Paragraph 167), in order to inhibit scar formation, and further also teaches controlling biological pathogen concentration (Title), in order to inhibit infection.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to apply the irreversible electroporation of Golberg to control fibroblast proliferation or biological pathogen concentration within skin tissue as taught by Palti, in order to inhibit scar formation or inhibit infection.  
Claims dependent from 1 and 12 would be similarly rejected as described above.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golberg 1 ("In vivo non-thermal irreversible electroporation impact on rat liver galvanic apparent internal resistance", January 2011), or with Palti (US 2011/0137229), in view of Golberg 2 ("Intermittently Delivered Pulsed Electric Fields for Sterile Storage of Turbid Media", 2010).
 	Regarding claim 16, Golberg 1 or Palti do not disclose a plurality of treatments.  However, Golberg 2 teaches delivering a plurality of pulsed electric field treatments (abstract: IDPEF), in order .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (all previously cited in First action on the merits of 9/23/16 in parent case 14/655,178):
Rubinksy ("Irreversible Electroporation", 2010) discusses IRE at length and shows it is known to control cell densities.
Additional references which show that nsPEF/IRE are known for controlling cell densities:
Beebe ("Nanosecond pulsed electric field (nsPEF) effects on cells and tissues: apoptosis induction and tumor growth inhibition", 2002)
Davalos ("Tissue ablation with irreversible electroporation", 2005)
Nuccitelli ("Nanosecond pulsed electric fields cause melanomas to self-destruct", 2006) 
Thomson ("Investigation of the Safety of Irreversible Electroporation in Humans", 2011)
Pucihar ("Equivalent pulse parameters for electroporation", 2011)
Chornenky (US 2003/0153960), Davalos (US 2010/0030211), Nuccitelli (US 2011/0092973), Beebe (US 2006/0269531), Rubinsky (US 2011/0118732)
Although not prior art, the following articles describe applying IRE/PEF for controlling fibroblasts or biological pathogens:
Golberg ("Regeneration and control of human fibroblast cell density by intermittently delivered pulsed electric fields", Feb 2013)
Golberg ("Non-thermal, pulsed electric field cell ablation: A novel tool for regenerative medicine and scarless skin regeneration", Sept 2013)
Golberg ("Eradication of multidrug-resistant A. baumannii in burn wounds by antiseptic pulsed electric field", May 2014)
Golberg ("Pulsed Electric Fields for Burn Wound Disinfection in a Murine Model", Feb 2015)
Golberg ("Skin Rejuvenation with Non-Invasive Pulsed Electric Fields", May 2015)
Golberg ("Preventing Scars after Injury with Partial Irreversible Electroporation", July 2016)
Webpage: Publications.  Laboratory of Environmental Bioengineering, The Porter School of Environmental Studies, Tel Aviv University.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792